Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tait Swanson on 29 May 2021.

The application has been amended as follows: 
1. (currently amended) An exhaust device for a combined cycle power plant, comprising:
a diffuser comprising:
a first wall extending circumferentially about a centerline axis of the exhaust device; 
a second wall extending circumferentially about the centerline axis and spaced from the first wall; and 
a diffuser inlet, a diffuser outlet, and a diffuser flow path defined between the first and second walls, wherein the diffuser flow path extends from the diffuser inlet to the diffuser outlet; and 
,
wherein each of the first wall and the second wall comprises an axially extending portion defining the diffuser inlet and a radially extending portion defining the diffuser outlet, such that the radially extending portion of each of the first wall and the second wall is configured to extend radially outward away from the centerline axis.
2. (canceled)
3. (currently amended) The exhaust device of claim [[2]]1, wherein the axially extending portion is inclined at an angle (ai) relative to the centerline axis, wherein the radially extending portion is curved (a2) relative to the axially extending portion.
9. (currently amended) A combined cycle power plant comprising: 
an upstream device comprises an outlet, wherein the upstream device comprises a turbine; 
an exhaust device comprising: 
a diffuser comprising: 
an inner wall extending circumferentially about a centerline axis of the exhaust device; 
an outer wall extending circumferentially about the centerline axis and spaced radially outward from the inner wall; and 
away from the centerline axis between the diffuser inlet and the diffuser outlet; and 
a plenum comprising an inlet wall portion and a non-circular plenum outlet, wherein the plenum comprises a cavity disposed downstream from the diffuser, wherein the cavity is in fluid communication with the diffuser flow path, wherein the cavity extends along an exterior surface of the inner wall of the diffuser, wherein the inlet wall portion is coupled to the diffuser outlet, and wherein the non-circular plenum outlet is spaced from the diffuser outlet along an axial direction relative to the centerline axis of the exhaust device; and 
a downstream device comprising an inlet coupled to the non-circular plenum outlet, wherein the non-circular plenum outlet is configured to discharge exhaust to the inlet in the axial direction relative to the centerline axis, wherein the downstream device comprises at least one of a heat recovery steam generator (HRSG) and a silencer.
17. (currently amended) A method of operating an exhaust device in a combined cycle power plant, comprising: 
receiving a fluid along an axial direction from an upstream device into a diffuser of an exhaust device; 
directing the fluid from a diffuser inlet to a diffuser outlet along a diffuser flow path defined between an inner wall and an outer wall of the diffuser, wherein the inner wall extends 
directing the fluid along a radial direction from the diffuser outlet into a plenum of the exhaust device, wherein the inner and outer walls of the diffuser turn radially outward away from the centerline axis between the diffuser inlet and the diffuser outlet, wherein an inlet wall portion of the plenum is coupled to the outer wall of the diffuser at a position between the diffuser inlet and the diffuser outlet, wherein the inlet wall portion is angled away from the outer wall of the diffuser; 
dispersing the fluid in the diffuser and the plenum; and 
discharging the fluid from the plenum axially to a downstream device via a non-circular plenum outlet disposed along the centerline axis, wherein the non-circular plenum outlet is spaced from the diffuser outlet along the axial direction.


Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claim 1, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, an exhaust device for a combined cycle power plant comprising, among other features, 
a diffuser flow path defined between the first and second walls; and 
a plenum comprising a non-circular plenum outlet configured to discharge exhaust in an axial direction relative to the centerline axis, a cavity disposed downstream from the diffuser, wherein the cavity extends across and is unobstructed at the centerline axis,

In claim 9, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a combined cycle power plant comprising, among other features, an exhaust device comprising: 
a diffuser flow path defined between interior surfaces of the inner and outer walls, wherein the inner and outer walls of the diffuser turn radially outward away from the centerline axis between the diffuser inlet and the diffuser outlet; and 
a plenum comprising an inlet wall portion and a non-circular plenum outlet, wherein the non-circular plenum outlet is configured to discharge exhaust to the inlet in the axial direction.
In claim 17, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a method of operating an exhaust device in a combined cycle power plant comprising, among other features,
directing the fluid along a diffuser flow path defined between an inner wall and an outer wall of the diffuser; 
directing the fluid along a radial direction into a plenum, wherein the inner and outer walls turn radially outward away from the centerline axis between the diffuser inlet and the diffuser outlet, and
discharging the fluid from the plenum axially to a downstream device via a non-circular plenum outlet disposed along the centerline axis.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
	/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741